No. 04-01-00405-CV

Theresa REYES and All Occupants,

Appellants

v.

R. C. MANAGEMENT, INC., Agent for Las Palmas Garden Apartments,
Appellee

From the County Court at Law No. 2, Bexar County, Texas

Trial Court No. 266,909

Honorable Irene Rios, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice

Delivered and Filed:   November 21, 2001
MOTION TO DISMISS GRANTED; DISMISSED FOR WANT OF JURISDICTION
	Appellant appeals the judgment of the county court at law in this forcible entry and
detainer case. On October 24, 2001, we ordered appellant to show cause why the appeal
should not be dismissed because of appellant's failure to properly perfect the appeal by filing
a supersedeas bond. See Tex. Prop. Code Ann. § 24.007 (Vernon 2000); Kemper v. Stonegate
Manor Apartments, Ltd., 29 S.W.3d 362, 363 (Tex. App.-Beaumont 2000, pet. dism'd  w.o.j.). 
	In response to our order to show cause, appellant related a litany of perceived errors
in the justice court and the county court; however, she admits she did not file a supersedeas
bond. Although we appreciate appellant's difficulty in representing herself in the trial court,
without a supersedeas bond, we lack jurisdiction to consider any errors the trial court may
have made.
	The appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a),( c).
Costs of the appeal are assessed against appellant.
							PER CURIAM
DO NOT PUBLISH